PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Opificius et al.
Application No. 15/816,452
Filed: 17 Nov 2017
For: METHOD AND APPARATUS FOR DETECTING ICE ACCRETION

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed January 15, 2021, requesting revival of the above-identified application.

The petition is GRANTED.

A final Office action was mailed on April 2, 2020. On June 2, 2020, applicant filed a Certification and Request for Consideration under the After Final Consideration Pilot Program 2.0 and an amendment. On October 20, 2020, the Office mailed an Advisory action stating the  June 2, 2020 amendment failed to place the application in prima facie condition for allowance.  In addition, on October 20, 2020, the Office mailed an AFCP 2.0 Decision stating the after final amendment would not overcome all of the rejections in the most recent final Office action and the after final amendment will be treated under pre-pilot procedure. As no proper reply to the April 2, 2020 final Office action was timely filed, the application became abandoned July 3, 2020. Applicant’s petition under 37 CFR 1.181, filed November 16, 2020, requesting withdrawal of the holding of abandonment was dismissed on January 15, 2021. A Notice of Abandonment was mailed on January 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the RCE fee of $1360, and a request for the Office to consider the amendment previously filed on  June 2, 2020 as the submission required by 37 CFR 1.114;  (2) the petition fee of $2100; and (3) a statement that the entire delay in filing a proper reply to the April 2, 2020 final Office action was unintentional. All requirements under 37 CFR 1.137(a) being met, the petition is granted.

This application is being referred to Technology Center AU 3665 for processing the January 15, 2021 RCE and for appropriate action by the Examiner in the normal course of business on the submission under 37 CFR 1.114, filed June 2, 2020.




/SHIRENE W BRANTLEY/Attorney Advisor, OPET